DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 78 and 135, and new claims 142-168, in the reply filed on February 16, 2021 is acknowledged.  Claims 52-77, 105, 111, 113, and 124 have been cancelled.  Claims 78, 135, and 142-168 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/811421, filed February 27, 2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78, 135, and 142-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 145 recites the limitation "the growth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 147 recites “a density of the biomat after harvesting” in (i) and (ii).  This claim is indefinite, because no biomat harvesting step has previously been recited.  Additionally, as indicated previously, no biomat production step has been recited either.  Thus it is unclear how a density of the biomat can be determined.  
Claim 148 recites the limitation "the harvesting step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 148 recites “during or after the harvesting step” on line 1; this claim is indefinite, because no biomat harvesting step has previously been recited.  Additionally, as indicated previously, no biomat production step has been recited either.  Thus it is unclear how a tensile strength of the biomat can be determined.  
Claims 148 and 149 recite the term “at least about.”  This term is indefinite, because it is unclear how the tensile strength can be both “at least” 3 kpa or 100 kpa, and also “about” 3 kpa or 100 kpa, as “about” is a term that necessarily encompasses amounts below the recited numerical values.    

The term "substantially airtight" in claim 155 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of airtight is intended to be encompassed within “substantially” airtight. 
Claims 142-144, 150, 151, 153, 154, and 156-168 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 78, 135, 142-144, 146-149, 151-154, 156-160, 163-165, and 168 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (IDS; US 2018/0014468, Published Jan. 18, 2018).
With regard to claims 78 and 135, Ross et al. teach a method for producing a flat sheet of fungal material, which is a biomat, of a filamentous fungus, the method comprising: inoculating 
With regard to claim 142, Ross et al. teach that the container is a bag, where the first and second surface of the membrane, are first and second surface of at least a portion of the bag (Para. 136, Line 9-14).
With regard to claims 143 and 144, Ross et al. teach that the feedstock is subject to a pressure, which is necessarily a positive or negative pressure, on a side of the feedstock opposite the first surface of the membrane, which facilitated the inoculating step (Para. 173, 193, 195).
With regard to claim 146, as Ross et al. teach the steps and components of claim 78 as recited, and as these components cannot be separated from their properties, the density of the biomat after harvesting would necessarily be at least about 0.6 g/cm3; and the density of the biomat after harvesting and drying would necessarily be at least about 0.1 g/cm3.
With regard to claim 147, as Ross et al. teach that the biomat comprises at least one layer (Fig. 8-13).
With regard to claims 148 and 149, as Ross et al. teach the steps and components of claim 78 as recited, and as these components cannot be separated from their properties, the tensile strength of the biomat during or after harvesting would necessarily be at least about 3 or 100 kpa; or at least about 3 or 1,020 grams-force/cm2.
claims 151 and 168, Ross et al. teach that the membrane/scaffold is a layer of nylon textile (Para. 264, Line 1-6), which is a nylon net filter and nylon material.  
With regard to claim 152, Ross et al. teach that the membrane/scaffold is a porous ceramic plate (claim 13).  
With regard to claims 153 and 154, Ross et al. teach that the pore size of the membrane/scaffold is larger than 1 micron (Para. 165, Line 4-6), wherein larger than 1 micron is deemed to be encompassed within between about 0.2 µm and about 25 µm, and between about 5 µm and about 11 µm, as no specific definition for “about” has been indicated by Applicant.
With regard to claim 156, Ross et al. teach that the edge of the biomat can extend over the enclosure such that no cutting is needed to separate the biomat from the delamination layer, and separation can be done with minimal force and process (Para. 214, 22, 25), which indicates that the biomat can be separated from the membrane by self-harvesting. 
With regard to claim 157, Ross et al. teach that a fungal layer may be delaminated from an intermediate fungal layer that is left in place and reused (Para. 18, 168), which is removing a biomat from at least one membrane/scaffold, and leaving filamentous fungus sufficient to reinoculate the membrane/scaffold.
With regard to claims 158-160, Ross et al. teach that the filamentous fungus can belong to an order including Polyporales, and can be selected from Ganoderma lucidum, Polyporous squamosus, and Trametes versicolor (Para. 136). 
With regard to claims 163-165, Ross et al. teach that the membrane/scaffold is a single composite membrane where a first and second surface comprise different materials; the membrane/scaffold comprises at least two membrane/scaffold layers, where the first surface is a . 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 78, 135, and 143-151, 153-167 are rejected under 35 U.S.C. 103 as being unpatentable over Kozubal et al. (IDS; WO 2017/151684, Published 2017), in view of Hickey et al. (IDS; US 8,541,214, Published 2013).
Kozubal et al. teach a method for producing a biomat of a filamentous fungus, where the biomat is utilized for the production of fungal products, the method including inoculating a filamentous fungus in a bioreactor, where the bioreactor comprises a container, and a solid feedstock substrate disposed within the container, upon which the filamentous fungus is inoculated (Abs.; Para. 78, 86).  A tray and rack system are used for surface fermentation to form the biomat, where an airflow rate through the trays, which includes through a side of the solid feedstock substrate opposite the first surface, imparts a positive pressure (Para. 147).  
Microorganisms utilized in the method further include bacteria, including cyanobacteria (Para. 68), wherein as cyanobacteria cannot be separated from their properties, the cyanobacteria 3), which is fully encompassed within at least about 0.1 g/cm3.  The biomat comprises at least one cell layer (claim 8).  The harvested biomat has an average tensile strength of 0.2 kg/cm mat width (200 gf.cm), which is fully encompassed within at least about 30 gf.cm.  Additionally, 0.2 kg/cm mat width is deemed to be encompassed within at least about 1,020 gf.cm, as the term “at least about” is indefinite, and the term “about” is also not specifically defined by Applicant.
Kozubal et al. teach a tray and rack system used for surface fermentation to form the biomat, where plastic wrap encloses the rack system to create a container that controls conditions, including the rate of airflow (Para. 147), which is a container that is enclosed and substantially airtight, and includes a gas headspace above each tray into which the biomat grows. The biomats are harvested, including by the use of pressure (Para. 101).  As Applicant indicates that self-harvesting may be achieved by application of a pressure (see Spec., Para. 284), Kozubal et al. teach that the biomat separates from the surface by self-harvesting.  The biomats are harvested (Para. 101).  While it is not specifically taught that after removal of the biomat from the surface, sufficient filamentous fungi remains to reinoculate the surface, it would have been obvious to one of ordinary skill in the art to reuse remaining filamentous fungi in the bioreactor to render the process more cost effective and efficient.  The filamentous fungus includes Rhizopus oligosporus, Fusarium venenatum, strain MK7 (Para. 26-28, 83, 84, claim 3-4).  
While Kozubal et al. do not specifically teach that the feedstock includes the feces or urine or an animal, including a human, Kozubal et al. teach that the feedstock includes biomass, where biomass includes materials derived from animals (Para. 36, 54).  As the biomass can 
Kozubal et al. do not teach that the bioreactor includes at least one membrane or mesh scaffold, having a first and second surface adapted to receive the inoculum of the filamentous fungus, what the material the membrane is made of, the average pore size of the membrane, that the membrane is a single composite with a first and second surface of different materials, that the membrane is a first and second membrane, where the membranes are in physical contact, or the gas permeability of the membrane.
Hickey et al. teach the production of a biofilm containing microorganisms, where the microorganisms of the biofilm produce products, the method including inoculating the microorganisms in a bioreactor, where the bioreactor comprises a container, and at least one membrane, which is a mesh scaffold, disposed within the container, the membrane having a first and a second surface adapted to receive thereon the inoculum of the microorganisms; and a feedstock for the growth the microorganisms on the surface of the membrane (Abs.; Fig. 1-5; Ex. 1). 
The membrane comprises polypropylene, polyvinylidene fluoride, polyethylene, and other polymeric materials (Col. 9, Line 13-16).  While Hickey et al. do not specifically teach that the polypropylene is a fabric, as polypropylene cannot be separated from its properties, polypropylene as taught by Hickey et al. would be capable of being fabric.  
The pore size of the membrane is typically no more than 0.5 µm (Col. 8, Line 51-54), which is encompassed within about 0.2 µm to about 25 µm.  Additionally, Hickey et al. teach 
The membrane can be a Zenon ZeeWeed® 500 membrane, which is a single composite membrane comprising a porous woven inner support, which is a first surface comprising a first material, and a selective ultrafiltration layer made of PVDF coating on the outer surface, which is a second surface comprising a second material (Col. 9, Line 45-51).  Additionally, the membrane can be a Microza® membrane, which is a membrane having a “double skin” construction with an ultrafiltration surface, which is a first surface of a first membrane, and a microfiltration surface, which is a second surface comprising a second membrane (Col. 9, Line 33-41), wherein “double skin” construction indicates that the first and second membrane are in physical contact with each other. 
The bioreactor further comprises a selective gas-permeable membrane, where a first gas, including H2, produced during growth of the biofilm is selectively separated into a gas headspace on a first side of the selective gas-permeable membrane; and wherein a second gas, including CO2, produced during growth of the biomat is selectively separated into a gas headspace of a second side of the membrane (Fig. 1-4; Col. 10, Line 49-55).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kozubal et al and Hickey et al., because both teach the production of a biomat/biofilm containing microorganisms, where the microorganisms produce products, the method including inoculating the microorganisms in a bioreactor, where the bioreactor comprises a container, and at least one surface disposed within the container, the surface having a first and a second surface adapted to receive thereon the inoculum of the microorganisms, and a feedstock for the growth the microorganisms on the surface.  The use of a membrane as a surface for growing 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kozubal et al. and Hickey et al. to provide a method for producing a biomat of a filamentous fungus, the method including inoculating a filamentous fungus in a bioreactor, where the bioreactor comprises a container; at least one membrane, including a mesh scaffold, disposed within a surface of the container, the membrane comprising a first and a second surface adapted to receive the inoculum; and a feedstock for the growth of the filamentous fungus, contacting the first surface of the membrane/mesh scaffold (Claim 78, 135).
The feedstock is subjected to a positive pressure on a side of the feedstock opposite the first surface, which facilitates the inoculating step (Claim 143, 144).  Microorganisms utilized in the method further include cyanobacteria, wherein as cyanobacteria cannot be separated from their properties, the cyanobacteria would necessarily provide oxygen gas or carbon dioxide to promote growth of the biomat (Claim 145).  The microorganisms producing the biomat achieve a cell density after harvesting and drying of at least about 250 g/L (0.25 g/cm3), which is fully encompassed within at least about 0.1 g/cm3 (Claim 146).  The biomat comprises at least one cell layer (Claim 147).  The harvested biomat has an average tensile strength of 0.2 kg/cm mat width (200 gf.cm), which is encompassed within at least about 30 gf.cm, and is deemed to be encompassed within at least about 1,020 gf.cm (Claim 148, 149). 
Claim 150), and as polypropylene cannot be separated from its properties, polypropylene would be capable of being fabric (Claim 151).  The pore size of the membrane is typically no more than 0.5 µm, which is encompassed within about 0.2 µm to about 25 µm (Claim 153).  Additionally, a pore size of no more than 10 µm is effective, which is encompassed within about 5 µm to about 11 µm (Claim 154). 
The container is enclosed and substantially airtight, and includes a gas headspace into which the biomat grows (Claim 155).  The biomat separates from the membrane by pressure, which is by self-harvesting. (Claim 156).  It would have been obvious to one of ordinary skill in the art to reuse remaining filamentous fungi on the membrane, where sufficient filamentous fungi remains to reinoculate the membrane in the bioreactor (Claim 157).  The filamentous fungus includes Rhizopus oligosporus, Fusarium venenatum, and strain MK7 (Claim 158, 159, 160).  It would have been obvious to one of ordinary skill in the art to utilize urine or feces from an animal, including a human (Claim 161, 162).   
The membrane can be a single composite membrane comprising a porous woven inner support, which is a first surface comprising a first material, and a selective ultrafiltration layer made of PVDF coating on the outer surface, which is a second surface comprising a second material (Claim 163).  The membrane can be a membrane having a “double skin” construction with an ultrafiltration surface, which is a first surface of a first membrane, and a microfiltration surface, which is a second surface comprising a second membrane, wherein “double skin” construction indicates that the first and second membrane are in physical contact with each other (Claim 164, 165).  The bioreactor further comprises a selective gas-permeable membrane, where a first gas, including H2, produced during growth of the biomat is selectively separated into a gas 2, produced during growth of the biomat is selectively separated into a gas headspace of a second side of the membrane (Claim 166, 167).


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653